DETAILED ACTION
Allowable Subject Matter
Claims 1-5, 9-13, 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Independent claims 1, 10, 17, and their dependent thereof, are allowed because none of the prior art, either alone or in combination, anticipate or render obvious a lidar system of an automobile scanning during an initial frame of two consecutive frames and for each pixel within a field-of-view, an initial pattern of two or more chirps; determining based on the scanning of the initial pattern of the two or more chirps, a beat frequency associated with the initial frame; identifying, based on the beat frequency associated with the initial frame, object range and range rate information associated with the initial frame; scanning during a subsequent frame of the two consecutive frames and for each pixel within the field-of-view, a different pattern of one or more chirps, a duration of the initial frame exceeding a duration of the subsequent frame; determining based on the scanning of the different pattern of the one or more chirps, a beat frequency associated with the subsequent frame; identifying, based on the beat frequency associated with each of the initial frame and the subsequent frame, object range and range rate information associated with the subsequent frame; determining, based on the object range and range rate information associated with each of the initial and subsequent frames, distance and velocity for at least one object present in the field-of-view; and outputting the distance and velocity of the at least one object present in the field-of-view.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648